Citation Nr: 9930630	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for eczematoid dermatitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
October 1970 and from July 1974 to October 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which the RO denied 
the veteran's claim of entitlement to a disability evaluation 
over 10 percent for eczematoid dermatitis, denied the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes, and found that the 
veteran's claims for entitlement to service connection for 
reaction to adenovirus vaccine, for lung condition secondary 
to asbestos exposure, and for sinusitis secondary to asbestos 
exposure were not well-grounded.  The veteran's notice of 
disagreement with the denial by the RO of his claim for a 
disability evaluation over 10 percent for eczematoid 
dermatitis and with the denial by the RO of his claim of 
entitlement to a permanent and total disability rating for 
pension purposes was received in October 1995.  A statement 
of the case was mailed to the veteran in October 1995.  The 
veteran's substantive appeal was received in December 1995.

In a rating decision issued in June 1996, the RO granted the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes.  As that decision 
constitutes a full grant of the benefit sought on appeal with 
respect to the claim of entitlement to a permanent and total 
disability rating for pension purposes, that issue is no 
longer in appellate status and is not currently before the 
Board for appellate review.

The Board also notes that, in the notice of disagreement 
which was received at the RO in October 1995 as well as in 
the substantive appeal which was received at the agency two 
months later, the veteran requested a hearing before a Member 
of the Board in Washington, D.C.  A letter sent to the 
veteran in April 1997 indicates that the veteran was notified 
that he was scheduled for such a hearing to be held at the VA 
central office in July 1997.  The veteran, however, failed to 
report for his scheduled hearing.  


REMAND

In connection with his April 1995 claims, the RO scheduled 
the veteran for VA cardiovascular, general medical, 
orthopedic, dermatologic and psychiatric examinations.  A 
February 1996 computerized memorandum notes that the veteran 
was unable to appear for the scheduled VA cardiovascular and 
general medical examinations due to inclement weather but 
that he "did come in" for all the other scheduled VA 
examinations.  The report of the VA dermatologic examination 
is not in the claims folder.  However, photographs of the 
veteran, apparently taken in conjunction with the 
dermatologic examination were forwarded to the RO from the 
Beckley, West Virginia VA Medical Center in February 1996.  
Upon further scrutiny of the record, it appears to the Board 
that a VA dermatologic examination did take place in February 
1996, and the report of that examination must be associated 
with the claims folder prior to final adjudication of the 
veteran's claim.  

The Board regrets the additional delay caused by this remand, 
but the duty to assist the veteran requires that the 
examination report, if it exists, must be made part of the 
record.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
Board also notes that the veteran has contended that his skin 
condition is worse in the winter.  Therefore, because it 
appears that the examination was conducted in February 1996, 
those findings are particularly important to the adjudication 
of the veteran's claim.  

By rating action in March 1999, service connection was denied 
for anxiety secondary to the service connected eczematoid 
dermatitis.  In May 1999, the veteran's representative 
submitted an informal hearing presentation which disagreed 
with denial of that claim.  The Board construes this 
statement as a notice of disagreement.  

Where a notice of disagreement has been submitted, the 
veteran is entitled to a statement of the case.  38 C.F.R. 
§ 19.26 (1999).  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Godfrey v. Brown, 
7 Vet. App. 398 (1995) and Manlincon v. West, No. 97-1467 
(U.S. Vet. App. Mar. 12, 1999).  See also 38 C.F.R. § 19.9(a) 
(1999) (stipulating that, if correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction and specify the action to be undertaken).  

Consequently, the issue of entitlement to service connection 
for anxiety secondary to the service connected eczematoid 
dermatitis must be remanded to the RO for the issuance of a 
statement of the case.  Additionally, on remand, the RO 
should complete any additional development deemed necessary.  
38 C.F.R. § 19.26 (1999).  In particular, the RO should 
ascertain whether a VA psychiatric examination was conducted 
in February 1996, and, if so, the report of that examination 
must be associated with the claims folder prior to the 
issuance of the statement of the case.

Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO should obtain the reports of 
the VA dermatologic and psychiatric 
examinations of the veteran conducted in 
February 1996 and associate them with the 
claims folder.  (Please note that 
photographs of the veteran, apparently 
taken as part of the dermatologic 
examination, were received at the RO in 
February 1996.)  If no such examinations 
were conducted, the RO should document 
that fact in writing in the claims file.  

2.  When the above development has been 
completed, the case should be reviewed by 
the RO.  The issue of entitlement to a 
disability rating greater than 10 percent 
for eczematoid dermatitis must be 
adjudicated by the RO.  If the decision 
remains adverse to the veteran, he and 
his representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

3.  With regard to the issue of 
entitlement to service connection for 
anxiety secondary to the 
service-connected eczematoid dermatitis, 
the RO should undertake any additional 
development deemed necessary.  If the 
claim remains denied, the RO should 
furnish the veteran and his 
representative with a statement of the 
case regarding this issue.  See 38 C.F.R. 
§ 19.26 (1999).  The statement of the 
case should include notification of the 
necessity of filing a substantive appeal 
if the veteran wishes to place that issue 
in appellate status.

4.  If and only if the veteran thereafter 
submits a timely substantive appeal 
regarding the issue of entitlement to 
service connection for anxiety secondary 
to the service-connected eczematoid 
dermatitis, the RO should then prepare 
the claim for return to the Board for 
further appellate review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.



		
	THERESA M. CATINO,
	Acting Member,
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


